Case 2:14-cv-04020-AKT Document 182 Filed 09/24/19 Page 1 of 1 PagelD #: 2080

August 22, 2019
RECEIVED

ALi. IN CLERK'S OFFICE
} Cour VS. DISTRICT COURT E.D.NY

ies District Court

astern Wisiriet olf New York ie is HE Bc

long sland Courtheuse | 2019 *
Ji coer Plaza

Central Istip. NY 117

 

 

 

 

LONG ISLAND OFFICE

i‘ Lt IJ een Serie aso Sak
A. NATAL TOP st

 

wnited States Magistrate Judge
‘nited States District Court
erm District of New York

   

iG} MPeycesy
G Federal robe seed

Ceniral | [slin. N ¥

Ro ' forty h ve Nore Ma pebe Glad fever ; AT nlf oitemay gaekt Mhuae:
Puke APE Bde VNC EK ECE OF CANO naiiic Medichic of New

bork fastinne of fecanalogy, eral, CPLO4L020 (AKT)

 

‘laintifi Ajay Bahl in the above wbove-reiereneed uciion Writes t

   
   
  

   

Senn of time from Sebi Der a 2019 te Ottuber 1. 2079, to file stipplemental
. Batley &] heenber res. Motion to withdraw, This

=

un ne other scheduling panadiin will be affected.

 

lo nol anjec : a

    

request Lals extension due to time com

 
    

ASSCSSMENS GUI Tae week Prior io Ting date ¢ in conti sued

efforts to resolve matters related to the motor without ihe further use of courts. -calieia!

resources.

sectiullv Submitted

 

 

al. coni

 

RECEIVED
SEP 25 2013
EDNY PRO SE OFFICE
